DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on September 18, 2019 is acknowledged.  A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite method steps in the use of the composition, therefore, they do not further limit the compositions recited in claims 1 and 5-6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka (EP 0 292 601). 
Iizuka discloses a therapeutic drug effective for the treatment of AIDS comprising a substance extracted from cultured mycelium of lentinus edodes.   
The recitation of “for ameliorating peripheral sensory neuropathy” is regarding as future intended use of the composition is not given patentable weight. 
Iizua, therefore, anticipated the composition of claims 1 and 5. 

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibe et al. (US 2013/0230560). 
Tachibe discloses an IgA production promoter capable of being easily ingested safely and continually, for example orally and capable of preventing infection by inhibiting the binding of pathogenic microorganisms to alimentary canal mucosa and preventing an allergic reaction by blocking the passage of allergen materials such as pollen and house dust through the wall of the alimentary tract (abstract).

The composition is used in food preparation and numerous pharmaceutical preparations including tablets, capsules, powders (paragraphs 0045-0046), for example. 
The recitation of “for ameliorating peripheral sensory neuropathy” is regarding as future intended use of the composition is not given patentable weight. 
Tachibe, therefore, anticipated the composition of claims 1 and 5-6. 

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US 6,919,081). 
Asano discloses an LAK activity enhancer containing an extract of Lentinus edodes mycelium and an LAK activity-enhancing formulation containing said enhancers (abstract). 
The LAK activity-enhancing formulations may be in the form of a food, drink, or feed (column 4, lines 12-13) or is suitable for oral administration or injection or percutaneous administration (column 4, lines 10-11).  
The recitation of “for ameliorating peripheral sensory neuropathy” is regarding as future intended use of the composition is not given patentable weight. 
Asano, therefore, anticipated the composition of claims 1 and 5-6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615